Citation Nr: 1144880	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  03-34 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined the Veteran's application to reopen his previously denied claim for service connection for a right knee disability.  By a July 2004 decision, the Board reopened the claim and remanded the underlying claim for service connection for additional development. 

A December 2007 Board decision denied service connection for a right knee disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in an August 2008 Order, the Court vacated the Board decision and remanded the claim to the Board for readjudication, in accordance with the Joint Motion.  In January 2009 and September 2010, the Board remanded the claim for additional development.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's right knee disability had its onset during active service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 


Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for certain chronic diseases, including arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d)  (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected. 38 C.F.R. § 3.310 (2011).  Secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439   (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309 (1993). 

Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists, and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303 , 3.310 (2011). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran contends that his current right knee disability had its onset during his period of combat service in Vietnam.  Specifically, he claims that sometime in 1968 or 1969, he twisted his right knee after the truck in which he was riding hit a land mine and threw him into a hole.  In support of his claim, the Veteran has submitted an October 2002 statement written by a fellow serviceman who reported to have been in the truck when the injury occurred.  That individual, who was a sergeant at the time, described the Veteran's right knee as having swelled like a balloon.  He stated that the Veteran was evacuated by a medical helicopter, and that after three to four weeks of bed rest he returned to duty.  Thereafter, the serviceman recalled that the Veteran had continued to complain of pain in his right leg.  

Additionally, the theory has been raised that the Veteran's current right knee disability is aggravated by his service-connected right ankle disability and buttock disability.  However, the Board notes that although the Veteran is service-connected for a right buttock disability, the Veteran has indicated that he sustained shrapnel wounds to the left buttock and not the right buttock.  His assertion is supported by VA examination reports dated in July 1989, February 1990, April 1991, and March 1992, which document the Veteran's reports of injury to the left buttock and show findings of scarring on the left buttock. 

Regardless, the Board is required to consider all theories of entitlement raised either by the Veteran or by the evidence of record.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Accordingly, the Board will consider whether service connection for the Veteran's right knee disability is warranted on a direct basis or as secondary to his service-connected ankle and buttock disabilities.  

The Veteran's service medical records are negative for complaints or findings of right knee pain.  On examination in February 1970, prior to separation from service, the Veteran did not complain of right knee trouble, and physical examination revealed no abnormalities of the right knee.  

Notwithstanding the lack of clinical evidence of knee problems in service, the Board finds the Veteran's account of his knee injury to be credible.  The Board has considered the Veteran's service personnel records, which show that he held the military occupational specialty of combat engineer, served in Vietnam, and received awards and decorations including the Purple Heart.  Consequently, the Board concludes that the Veteran had combat service.  Moreover, based upon the lay statement corroborating the Veteran's account of his injury, and the fact that the alleged injury is consistent with the circumstances of combat, the Board finds that it is at least as likely as not that the Veteran injured his right knee in service.  38 U.S.C.A. §1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  It is further noted that service medical records and examination prior to separation are also negative for evidence of the shrapnel wounds for which the Veteran received two Purple Hearts, and therefore may not be a reliable source of information regarding the Veteran's physical state at the time of his separation.  

Post service medical records reveal that in December 1982, in conjunction with a psychological evaluation, the Veteran reported a work-related back injury resulting from a fall in June 1981 after which he experienced chronic back pain and other related physical symptoms which required medical treatment.  Prior to the June 1981 fall, the Veteran "felt he was in pretty good shape physically."  After the fall, he experienced severe pain requiring inpatient and outpatient physical therapy and was not able to return to the kind of work he had done previously.  The December 1982 report does not mention problems related to the Veteran's right knee.  Similarly, treatment records dated from September 1987 to January 1989 are negative for complaints related to the right knee, although they show complaints of aches and pain in the chest, back, shoulder, and wrist.

Thereafter, in July 1989, the Veteran underwent VA examination to evaluate his right ankle disability.  He reported stiffness of the ankle and some pain in cold weather.  Examination revealed full range of ankle motion and full sensation in the feet.  There were also a number of spider varicosities around the right ankle that were not present in the left ankle.  There was no evidence of swelling and no treatment was required.  During the same examination, the Veteran reported injuring his right knee in service after being blown from a five-ton truck, falling into a hole, lodging his right foot, and twisting his body around the knee, resulting in immediate swelling, followed by black and blue discoloration.  He added that he had continued to experience pain in the lateral aspect of his right knee since his period of active service.  Physical examination revealed tenderness along the lateral collateral ligament of the right knee, which was determined to be consistent with an old lateral collateral ligament tear.  Significantly, the examiner did not offer an opinion as to whether or not the Veteran's knee condition was related to his period of active service, though the examiner did state that it was unlikely that the Veteran would need further treatment for his right knee unless he reinjured it.

During an April 1991 VA examination the Veteran reported right knee pain and swelling and right ankle swelling.  No complaints were made related to the buttocks.  The examiner diagnosed status post shrapnel of the left buttock.  No assessment was made regarding the right knee or right ankle.  During a March 1992 VA examination for purposes of pension benefits, the Veteran reported back pain, left leg pain, and left hip pain.  He did not report right knee pain or right ankle pain.  He was noted to walk with an antalgic gait favoring the left side.  X-rays of the left hip were normal and x-rays of the lumbar spine revealed a compression deformity of L-3 and degenerative arthritis.  Degenerative spondylosis of the lumbar spine was diagnosed.  Thereafter, VA medical records dated from April 1992 to July 1995 are negative for complaints related to the right knee, right ankle, or left buttock.  The Veteran underwent a VA examination in August 1995 to address a claimed heart disability.  Although no mention was made of a right knee disability in discussion of the Veteran's past medical history, the examination report notes that the Veteran was unable to participate in a stress test secondary to "chronic right knee disease."

Thereafter, VA medical records are negative for complaints related to the right knee until April 2002 at which time the Veteran reported a 20 year history of right knee pain.  In July 2002, degenerative joint disease of the right knee was assessed and lodine was prescribed.  In a September 2002 letter, the Veteran's private physician related the current right knee problems to the injury sustained in service.  Specifically, the physician stated that the Veteran had reported a history of having injured his right knee when he was thrown from a truck, and reported that following the injury he was placed in a cast and unable to walk for several months.  Since then, the physician further noted, the Veteran had experienced recurrent problems with his right knee, and his current symptoms included throbbing in the back of his knee and an inability to walk normally without pain.  The physician noted that a recent videoarthroscopy had revealed a complex tear of the posterior horn of his medial meniscus with a displaced fragment in the posterior compartment of the knee, and a vertical tear of the mid substance of the lateral meniscus and a partial tear of the ACL ligament.  The physician believed that the current disabilities were, according to history provided by the Veteran, all connected to the injury in Vietnam.  The physician's opinion relating the Veteran's knee injury to his in-service injury appears to have been based entirely on the Veteran's own statements as there is no indication that the Veteran's claims file or pertinent medical history was reviewed. 

The record thereafter shows periodic complaints of right knee pain and treatment for degenerative joint disease of the knees, bilaterally.  Significantly, the Veteran underwent arthroscopic surgery on his right knee in November 2002, and reported an improvement in his symptoms since that time.

The Veteran was afforded a VA examination in March 2003, in which he recounted the details of his in-service right knee injury.  He further stated that he had recurrent problems with his right knee since that injury, but that his right knee problems had worsened in the last five to six years, ultimately requiring arthroscopic surgery in November 2002.  The Veteran described his current right knee problems as being manifested by stiffness, occasional swelling, and burning pain.  He denied experiencing instability or locking.  He stated that he had been told by the private physician who conducted the surgery that he would eventually develop arthritis in his right knee, but that had not yet happened.  Physical examination revealed well-healed arthroscopic scars and mild puffiness of the right knee as compared to the left.  There was a moderate amount of tenderness noted on either side of the patella and the medial and lateral joint lines.  There was limitation of motion of the right knee.  The diagnosis was status post arthroscopic surgery of the right knee, with March 2003 X-rays revealing no current abnormalities of the right knee.  The examiner noted, after reviewing the Veteran's claims file, that he had been granted service connection for the residuals of shell fragment injuries to his right ankle and right buttock sustained in service, for which the Veteran had also received Purple Heart awards.  As the Veteran's service medical records were negative for any documentation of any land mine injury affecting the right knee, and there was no other evidence relating the current right knee disability to his service, aside from the history provided by the Veteran, the examiner was unable to say that his current right knee disability was related to his active service.

In March 2009, the Veteran was afforded another VA examination.  The examiner conducted a detailed review of the claims file.  The Veteran reported progressive right knee symptoms since service but with improvement since the last evaluation.  The Veteran reported being asymptomatic after the first surgery but experienced reinjury following a work-related back injury.  He underwent back surgery in November 2008 which alleviated symptoms except for knee pain.  The Veteran described his knee pain as daily and located along the medial joint line and infrapatellar.  Prior to his back surgery, he experienced swelling and discomfort after prolonged walking, but since his back surgery he could no longer walk much.  The Veteran had an antalgic gait due to his back problems.  Range of motion testing revealed full extension and flexion to 110 degrees limited by difficulty and consistent with body habitus.  McMurray was positive but Lachman, anterior draw, posterior draw, and grind test were all negative.  There was joint line tenderness medially but no instability, painful motion, tenderness, spasms, edema, fatigability, or weakness.  X-rays showed prominent cartilage narrowing in the medial compartment and minor spurring in other compartments.  Lateral view suggested irregularity of the medial femoral condyle articular surface.  Tricompartment degenerative changes, greater medially, was assessed.  The examiner diagnosed right knee degenerative joint disease, status post arthroscopic debridement, with no instability.  The examiner indicated that, based on the records as a whole and despite the buddy letter, it appeared that the Veteran's right knee problems started in the 1980s.  The examiner indicated that the Veteran's knee conditions were not inconsistent with work history, age, and body habitus.  Therefore, the examiner opined that it was less likely as not that the Veteran's current right knee disability was related to military service or service-connected conditions.  The examiner reported that there was no objective evidence to support permanent worsening beyond natural progression.  

In an October 2010 addendum opinion, the March 2009 VA examiner noted that the medical expertise to predict the natural degenerative progression of joints in an individual does not exist.  However, the examiner indicated that the Veteran's deterioration of the knee is not worse than expected for many individuals.  The examiner indicated that there was no evidence to support permanent worsening beyond that which was expected for the Veteran's age and body habitus.  Therefore, it is less likely that the Veteran's right knee is worsened beyond natural progression due to his ankles or buttocks.

In July 2011, the Board requested a Veterans Health Administration (VHA) opinion from an orthopedist regarding whether the Veteran's right knee disability is related to a right knee injury in service.  The Board also asked that the orthopedist address whether the Veteran's right knee disability was caused or is aggravated by his service-connected right ankle and buttock disabilities.

In July 2011, the Board received a response from a staff orthopedist at a VA Medical Center who, after reviewing the claims folder and based on over 30 years of orthopedic surgery and teaching, found that it is as likely as not that the Veteran's right knee injury is etiologically related to his claimed right knee injury that occurred in service when he was thrown from a truck that hit a land mine and twisted his right knee in a ditch.  The VHA examiner noted that the Veteran's sergeant corroborated his account that he was air evacuated with a badly swollen knee that resulted in hospitalization and a gradual return to duty and decrease in symptoms.  The VHA examiner further noted that it is not uncommon for an injured knee of that severity to become functional and intermittently symptomatic, even over a period of months or years.  He found that the Veteran's lack of noting knee symptoms at intervals can be common, especially when the Veteran is being seen medically for other more urgent matters.  The examiner acknowledged that the Veteran's torn menisci and ligament damage was not found until 2002.  However, he explained that meniscal tears frequently do not heal properly, or at all, due to poor blood supply, but can be pain free because much of the meniscus has no sensory nerve innervation.  It is only when the defective meniscus interferes with the normal complex movements of the knee and/or continually slowly wears away the actual smooth surface cartilage of the knee (arthritis) that the resultant symptoms bring the Veteran back for reevaluation and often discovery of the probable cause, even years later.  The examiner opined that aggravations of the condition can occur from non-traumatic activities of daily living, but the probability is that the onset of the chronic knee disease was from the torn menisci that never were able to heal satisfactorily and were intermittently symptomatic.  

The VHA examiner also provided an opinion that the Veteran's ankle and buttock injuries alone did not cause the Veteran's right knee disease, nor do they aggravate the Veteran's right knee disease.  The examiner found no medical or lay evidence indicating that the Veteran's ankle and buttock injuries caused him to fall over the years.  More likely, he opined, mere day to day activities are responsible for the Veteran's resultant knee arthritis.
 
An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this case, the Board finds the July 2011 VHA opinion, indicating that the Veteran's current right knee disability is etiologically related to his right knee injury in service, to be the most probative and persuasive evidence of record.  That opinion was based on a thorough and detailed review of Veteran's service and post-service medical records and other pertinent information in the claims folder.  Additionally, that opinion was supported by a detailed rationale, which demonstrated a knowledge of the Veteran's clinical history, and was rendered by a VA physician with over 30 years of experience and specialized training in the field of medicine (orthopedics) relevant to the Veteran's claim.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Moreover, the Board considers it significant that the July 2011 VHA opinion constitutes the most recent medical evidence of record and was undertaken directly address the issue on appeal.  Furthermore, the July 2011 opinion is consistent with the September 2002 private physician's finding that the Veteran's current right knee problems are related to his reported injury in service.

In contrast, the Board is inclined to place less probative value on the medical opinions of the March 2003 and March 2009 VA examiners.  The Board finds that the March 2003 VA opinion carries little persuasive value or weight because of the failure to provide any definitive opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Where a physician is unable to provide a definite casual connection, the opinion on the issue constitutes what may be characterized as non-evidence.  Permen v. Brown, 5 Vet. App. 237 (1993); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (generic statement about the possibility of a link is too general and inconclusive).  

Regarding the March 2009 VA examiner's opinion, the Board finds that, although the VA examiner provided a rationale, that rationale was incomplete as it did not adequately address pertinent evidence of record, including the September 2002 positive opinion from the Veteran's private physician, the lay statement corroborating in-service incurrence of a right knee injury, and the Veteran's statements regarding a continuity of right knee symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner provided no explanation for disregarding the lay statement corroborating the Veteran's account of an in-service right knee injury.  Nor did the examiner reconcile the conclusion that the Veteran's right knee symptoms began in the 1980s with the fact that, at the time the evidence shows that Veteran first reported right knee symptoms in 1989, he reported a right knee injury in service and symptoms since that time.  The incomplete rationale weighs against the probative value of the March 2009 opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board acknowledges that both the March 2009 VA examiner (in the October 2010 addendum) and the July 2011 VHA examiner found that the Veteran's right knee disability was not caused and is not aggravated by his service-connected ankle and buttock disabilities, and that those opinions were based on a review of the claims file and supported by rationale.  Prejean v. West, 13 Vet. App. 444 (2000).  Nevertheless, because the Board has decided to grant service connection for the Veteran's right knee disability on a direct basis, there is no need to further address whether service connection for that disability is warranted as secondary to his right ankle or buttock disability, or any other service-connected disability.

Based on a careful review of the evidence of record, the Board finds that the Veteran's service records, post-service records, lay evidence, and, in particular, the July 2011 VHA examiner's opinion, establish a positive medical nexus between the Veteran's current right knee disability and his active military service.  That weighs in favor of the Veteran's claim.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Additionally, the Board considers it significant that the Veteran has provided lay statements regarding a history of right knee symptoms since service.  The Board observes that the Veteran is competent to describe such symptoms, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Similarly, the Veteran's sergeant is competent to attest to factual matters of which he had first-hand knowledge, such as his observations of the Veteran's right knee injury and right knee symptoms in service.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398 (1995).  Moreover, the statements and testimony of the Veteran and his sergeant are supported by the probative medical opinion of the VHA examiner, which adds further weight to the Veteran's claim.

In light of the foregoing, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise with respect to whether the Veteran's current right knee disability is directly related to his active service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a right knee disability on a direct basis have been met.  38 U.S.C.A. 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a right knee disability is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


